Citation Nr: 0735631	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  97-20 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a lumbosacral 
disorder, including as secondary to a service-connected right 
knee disability.  

2.  Entitlement to service connection for a left knee 
disorder, including as secondary to a service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to August 
1974, as well as a period of active duty for training from 
July 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  A rating decision in March 1998 denied, inter 
alia, service connection for lumbosacral sprain.  In May 
2001, the Board granted an earlier effective date for a 
permanent total disability rating, denied the claims for 
increased ratings, and remanded the claim for service 
connection for a low back disability.  In a May 2002 Order 
from the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion of the parties, that 
portion of the Board's decision denying the claims for 
increased ratings and an effective date prior to April 20, 
1994, for non-service-connected pension was vacated and 
remanded to the Board.  In a June 2003 decision, the Board 
denied an earlier effective date for pension benefits and 
remanded to the RO the other issues for development 
consistent with the Court's Order.  In a September 2003 
rating decision, the RO granted a separate rating of 10 
percent for degenerative changes of the right knee and a 0 
percent rating for a right knee scar, and denied service 
connection for a left knee disorder, including as secondary 
to the service-connected right knee disability.  The veteran 
timely disagreed with that decision.  In May 2006, the Board 
denied the increased rating claims and remanded the two 
service connection claims to the RO.  Thus, the only issues 
remaining for appellate consideration concern service 
connection for a lumbosacral disorder and for a left knee 
disorder; neither of those issues was addressed by the Court.  
The case has returned to the Board and is ready for appellate 
consideration.  

The veteran testified at a February 2001 hearing before the 
undersigned Veterans Law Judge (VLJ) in support of his claim 
for service connection for a back disorder.  


FINDINGS OF FACT

1.  The veteran's lumbosacral disorder is not related to an 
injury or disease in service.  

2.  The veteran's lumbosacral disorder is not proximately due 
to his service-connected right knee disability, nor did it 
increase in disability due to the right knee disability.  

3.  The veteran's left knee disorder is not related to an 
injury or disease in service.  

4.  The veteran's left knee disorder is not proximately due 
to his service-connected right knee disability, nor did it 
increase in disability due to the right knee disability.  


CONCLUSIONS OF LAW

1.  A lumbosacral disorder was not incurred in or aggravated 
by active service; nor is it proximately due to or the result 
of a service-connected right knee disability or aggravated by 
a service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.  A left knee disorder was not incurred in or aggravated by 
active service; nor is it proximately due to or the result of 
a service-connected right knee disability or aggravated by a 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Disability that is proximately due to or the result of a 
service-connected disease or injury also shall be service-
connected.  38 C.F.R. § 3.310(a).  But medical evidence is 
required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, service 
connection is permitted for aggravation of a non-service-
connected disability caused by a service-connected condition.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (". . . when 
aggravation of a veteran's non-service- connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability . . . over and above the degree of disability 
existing prior to the aggravation.").  

Service connection for Osgood-Schlatter's disease of the 
right knee has been in effect since 1985.  

Lumbosacral disorder

Although persons without medical training - like the veteran 
- are certainly competent to comment their own observations 
and symptoms, they are not competent to make medical 
diagnoses or provide medical opinions.  Consequently, 
statements such as the veteran's testimony in February 2001 
that he now had a herniated disc because of a fall caused by 
his right knee giving way are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record does not support a conclusion that the veteran 
sustained a back injury during his active military service.  
His service medical records, including the report of his 
separation examination, are completely silent for any 
complaints, abnormal clinical findings, or diagnosis related 
to a lumbosacral disorder.

The report of a July 2006 VA examination states that he has a 
history of low back pain consistent with degenerative disc 
disease of the lumbar spine as confirmed by x-rays.  A CT 
scan of the veteran's lumbar spine in December 1993 
reportedly showed a large disc herniation at L3-4 and mild 
facet arthropathy at all levels.

Pursuant to the Board's May 2006 remand, an opinion was 
obtained from a VA orthopedic examiner.  In the July 2006 
examination report, the examiner stated that it was less 
likely than not that the veteran's back disorder was caused 
or aggravated by his service-connected right knee disability.  
She noted that there was no current right knee instability 
and that the veteran's report that he twisted his back in a 
fall caused by his right knee giving way was insufficient 
evidence to support any left knee instability or frequent 
falls.  Further, she indicated that there was no evidence of 
a low back injury in service and no evidence of any 
instability to cause aggravation of the lumbar spine.  

In the absence of medical evidence that the veteran's current 
lumbosacral disorder is related to an injury or disease in 
service, service connection on the basis of direct service 
incurrence is not established.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Further, although the veteran testified to his 
belief that his lumbosacral disorder resulted from a fall 
caused by his service-connected right knee giving way, the 
most recent VA examiner provided a reasoned medical opinion 
that his right knee disability did not cause a fall injuring 
his back.  Accordingly, because there is no competent medical 
evidence indicating that the veteran's current lumbosacral 
disorder was caused or aggravated by his service-connected 
right knee disability, service connection is also not 
established on a secondary basis.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  


For the foregoing reasons, the claim for service connection 
for a lumbosacral disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Left knee disorder

A VA examiner in August 2003 opined that the veteran's 
gradual onset of left knee pain in 1983 was "probably" due 
to strain caused by compensatory overuse, sparing his 
service-connected right knee.  However, although the July 
2006 examiner's opinion appears slightly disjointed, it is 
clear that she attributed the veteran's current right knee 
disorder to the combination of a developmental bipartite 
patella and gout, which numerous other examiners both 
diagnosed and treated.  She did not find the presence of knee 
strain.  The records of treatment and other examinations 
likewise do not document the presence of a chronic knee 
strain.  The Board accords more probative weight to the 2006 
examiner's opinion than to the opinion by the 2003 examiner, 
in light of the clear evidence of the diagnosis of and 
treatment for gout through the years and the most recent 
examiner's opinion that was based to a great extent on that 
diagnosis and treatment.  Moreover, the portion of the 2006 
opinion concerning the bipartite patella is consistent with 
the June 1993 VA opinion that the bipartite patella seen on 
x-ray "certainly did pre-exist his service time and is not 
in any way related to the symptoms he now describes."  

The veteran's service medical records do show that he 
complained of left knee pain and tenderness on multiple 
occasions in 1973 and 1974, usually at the same time he 
complained of pain in his right knee.  (His right knee 
disorder was eventually diagnosed during service as Osgood-
Schlatter's disease.)  X-rays of the veteran's left knee in 
June 1974 reportedly showed a bipartite patella.  At the time 
of his separation examination report, however, the veteran 
indicated that he had no history of knee problems and the 
examiner noted that the examination of his lower extremities 
was normal.  There evidence does not support a conclusion 
that the few complaints of left knee pain during service 
resulted in chronic disability, as shown by the fact that the 
veteran did not report any left knee complaints at the time 
of his separation examination and the separation examiner 
recorded no pertinent abnormal clinical findings, and by the 
absence of any left knee complaints for 10 years after his 
separation from service.  See 38 C.F.R. § 3.303(b).  

Moreover, the competent (i.e., medical) evidence indicates 
that the veteran's bipartite left patella is a developmental 
condition for which service connection cannot be granted (see 
38 C.F.R. § 3.303(c).).  In addition, the medical evidence 
shows that the gouty arthritis of the veteran's left knee and 
his bipartite left patella were not caused or aggravated by 
his service-connected right knee disability.  38 U.S.C.A. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995)

Therefore, the Board concludes that the preponderance of the 
evidence weighs against service connection for a left knee 
disorder, both on the basis of direct service incurrence and 
as secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.  

Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In July 2003, the RO 
notified the veteran of the information required for service 
connection for a left knee disability.  A September 2004 
letter notified him of the information necessary for service 
connection for a lumbosacral disorder.  In a July 2006 
letter, the RO notified the veteran of the evidence necessary 
for service connection for the disabilities as secondary to a 
service-connected disability, including by way of 
aggravation; the veteran was also provided the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  Moreover, in the January 
supplemental statement of the case (SSOC), the claimant was 
given the text of 38 C.F.R. § 3.159 (2007), concerning the 
respective duties.    

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, including at a hearing 
before the Board.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained service medical records and 
other treatment records.  The appellant has not identified 
any additional evidence that is relevant to his claim.  He 
has been afforded several VA compensation examinations in 
connection with these claims.  VA has satisfied its 
assistance duties as to the issues decided herein.  For the 
reasons set forth above, and given the facts of this case, no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the claimant.  
Any deficiencies in VA's duties to notify or to assist the 
veteran concerning her claim are harmless.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


ORDER

Service connection for a lumbosacral disorder, including as 
secondary to a service-connected right knee disability, is 
denied.  

Service connection for a left knee disorder, including as 
secondary to a service-connected right knee disability, is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


